DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Applicant’s Amendment filed on 09/14/2021. Claims 1-26 are remain pending. Applicant’s Amendment have overcome the objection for the specification, claims 6, 13, and rejection under 35 U.S.C. 112(b) for claims 24 as previously set forth in the Non-Final Office Action. However, Applicant fails to address the objection for claims 1, 8, 14 and 20, thus the objection still stands. In addition, upon reconsideration of the Applicant’s Amendment, claims 2, 9-13, 15-18, 21, 24-26 have been rejected under 35 U.S.C. 112(b).

Response to Arguments
In responsive to Applicant’s argument for rejection under 35 U.S.C. 101 on Remark page 10-11, “the Office indicates that the claims are simply directed to “performing a generic computer function such as performing addition on two floating point number” and nothing else, and thus, fails to provide an analysis beyond what is currently claimed. However, for example, the elements of claim 1 recite “one or more arithmetic logic units (ALUs). “yet another example, the elements of amended claim 1 recite “caus[ing] a first floating point number to be adjusted to be inside of a specified range” such that “[the first floating point number is] to be shifted based, at least in part, on adding … Hence, it is clear that the claim does not simply recite features “analogous to mathematical concepts” as the claim recites more than that.” 
Examiner respectfully disagrees because the one or more ALUs are the additional elements under step 2A prong 2, and the Office indicated that a processor and one or more 

Applicant further argues on Remark page 12-13, “Applicant submits that the features recited in at least claim 1 allows a floating point number either positive or negative to be adjusted so that in falls between a specific range so that the floating point number can then be shifted to identify and extract bits from the number to get an integer approximation of the number. This causes the bits of the floating point number to shift so that the last bits of the resulting floating point number are the same as an integer value approximating the floating point number would be. By doing this, floating point floating point operation can be performed on integer-based hardware, which is a lot faster in applications where the loss in accuracy is acceptable.  Therefore, claim 1, as a whole and when read in view of the specification, integrates any alleged judicial exception into a practical application in such a manner that imposes a meaningful limit on the judicial exception… like the claim from Example 41, applicant submits that claim 1, as a whole, provides specific improvement performing shifting of floating point numbers so that floating point operations can be performed using integer-based hardware.”


In responsive to Applicant’s argument for rejection under 35 U.S.C. 103 on Remark page 14, “in other word, the claim recites “adjusting” the floating point number to be inside a specific range before shifting the floating point number, whereas Hecker does not discloses that.”
Examiner respectfully disagrees because claim 1 does not explicitly recite adjusting the floating point number to be in a specific range before shifting the floating point, and as discloses in figure 3 [0060], adding 2^23 to original number 85.125 results in a shifted number that falls between 2^23 and 2^24, which is a defined range, and Hecker discloses an example where the original 8.75 is added with 2^23 (Hecker, page 22, section Conversion), therefore, adding 2^23 to the floating point 8.75 would result an adjustment to the floating point to be inside a range of 2^23 and 2^24. Thus, adjusting the first floating point number to be inside a specific range is the intended result of performing the adding the first floating point number to a second floating point number.

Claim Objections
Claim are objected to because of the following informalities:
Claims 1, 8, 14 and 20 “the size” should be “a size”.
Claim 2 line 1, “the first floating number” should be “the first floating point number”.
Claim 3 line 3, “the integer value” should be “an integer value”.
Claims 15 line 3; 16 line 1 and 2, “the first floating number” should be “the first floating point number”.
Claim 26 line 2 “the addition of the second integer value and the first floating point number” should be “the result of adding the second integer value to the first floating point number”.
Dependent claims are also objected for inheriting the same deficiencies as claims upon which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 9-13, 15-18, 21, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a specific range” in line 2. It is unclear whether “a specific range” is the same as the same as “a specified range” as recited in claim 1. For examination purposes, Examiner interpreted the “a specific range” is the same as “a specified range”.

Claims 9 recites “a specified range” in line 2. It is unclear whether “a specified range” as recited in claim 9 is the same as “a specified range” as recited in claim 8. For examination purposes, Examiner interpreted the “a specified range” as recited in claim 9 is the same as “a specified range” as recited in claim 8.

Regarding claims 10-13, they are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim 10 recites "determine whether the first floating point number is outside of the range; and adjust the first floating point number to be inside of the range". It is unclear whether "the range" refers to "a specified range" recited in claim 8 or "a specified range" recited in claim 9. Such limitation renders the claim unclear and indefinite. For examination purposes, Examiner interpreted “the range” as is the same as “a specified range” as recited in claim 8.


Claim 15 recites “a defined range” in line 3. It is unclear whether “a defined range” as recited in claim 15 is the same as “a specified range” as recited in claim 14. For examination purposes, Examiner interpreted the “a defined range” as recited in claim 15 is the same as “a specified range” as recited in claim 14.

Regarding claims 16-18, they are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim 21 recites “a predetermined range” in line 3. It is unclear whether “a predetermined range” as recited in claim 21 is the same as “a specified range” as recited in claim 20. For examination purposes, Examiner interpreted the “a predetermined range” as recited in claim 21 is the same as “a specified range” as recited in claim 20.

Regarding claims 24-26, they are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Regarding claim 1, recites a processor to shift floating point based on adding the floating point to another floating point that is proportional in size.
	Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recite a first floating point number to be adjusted to be inside of a specified range and  to be shifted based on adding the first floating point number to a second floating point number that is proportional to the size of the first floating point number. Such limitation explicitly cover mathematical calculations, relationship, and/or formula (i.e. performing addition). Furthermore, figure 3 [0060] discloses adding 2^23 to the original number results in a shifted number that fall between a defined range, thus adjusting the first floating point number to be inside a specified range is the intended result of performing addition of the first floating point number to a second floating point number. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a processor comprises one or more arithmetic logic unit (ALU) to perform the abstract idea. However, the processor and ALUs are recited at a high level of generality, i.e., as a generic system performing a generic computer function such as performing addition on two floating point number. Such element fails to provide a meaningful 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claims 8, 14, and 20, recite a system, a product, and a method, respectively, corresponding to the system claim 1. Thus they are rejected for the same reasons as claim 1. 

Regarding claims 2-7, 9-13, 15-19, and 21-26, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are depended on claims 1, 8, 14, and 20, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Regarding claims 2-3, 7, 9-11, 15-19, 21-22, and 24-26 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Regarding claims 4, 12, and 23 recite an instruction associated with an API model to extract a specific byte from the mantissa bits. However, this element is recited at high level of generality, i.e. a generic computer decoding to extract certain bits from the input, such limitation fails to provide a meaningful limitation on the claimed invention, and amount to no more than 

Regarding claim 5-6, and 13 recite the shifted first floating point number is input to an integer hardware to perform operation such as an integer matrix multiple accumulate instruction. Integer hardware is recited at high level of generality, i.e. a generic computer element executes an instruction to perform multiply and accumulate on the input. Such limitation fails to provide a meaningful limitation on the claimed invention, and amount to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using generic computer component fails to integrate the claim into a practical application under Prong Two of Step 2B, and cannot provide an inventive concept under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-9, 11, 14-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (US - 9535706) in view of Hecker (NPL – Let’s get to the (floating) point).

Regarding claim 1, Gopal teaches A processor (Gopal, figure 12A shows a block diagram of the processor [i.e. the processor]), comprising: 
Gopal, figure 12B column 26 line 65 – column 27 line 10, shows an expanded view of part of the processor in figure 12A, that comprises the 16 wide ALU 2628 [i.e. one or more ALUs], which executes one or more of integer, single precision and double precision, and the numeric conversion 2622A-B to perform numeric converting)
Gopal does not explicitly teaches a first floating point number to be adjusted to be inside of a specified range and to be shifted based, at least in part, on adding the first floating point number to a second floating point number that is proportional to the size of the first floating point number.  
However, Hecker teaches a technique to represent an integer using floating point representation. Hecker discloses a first floating point number to be adjusted to be inside a specified range and to be shifted based, at least in part, on adding the first floating point number to a second floating point number (Hecker, section “conversion”, 8.75 as shown in figure 2 is an IEEE single precision value [i.e. first floating point number], add the width of the mantissa, or                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     as expected, the 8.75 mantissa is shifted down by 23-3 = 20 bits. Note that the first floating point is adjusted to be inside a specified range is an intended result of performing the addition of the first floating point number, 8.75 to a second floating point number, 2^23 because as disclosed in the instant specification figure 3 [0060] adding 2^23 to original number 85.125 results in a shifted number that falls between 2^23 and 2^24, which is a defined range)  that is proportional to the size of the first floating point number (Hecker, section “conversion”, adding the width of the mantissa 8.75).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the numeric conversion of Gopal to use the technique disclosed in Hecker to change the bit representation of a floating point number until it’s the same as an integer’s bit representation and read it just like a normal integer to perform the SIMD integer multiply accumulate operation. This modification would have been obvious 

Regarding claim 2, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including adjusting the first floating number to represent an integer value between a specific range (Hecker, section “conversion”, 8.75 as shown in figure 2 is an IEEE single precision value [i.e. first floating point number], add the width of the mantissa, or                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     [i.e. adjusting the number]. Figure 2, the mantissa is 0-22, or 23 bit with 1 implicit, which makes it 24-bit. Thus when adjusting, the floating point, the range is between                        
                            
                                
                                     
                                    2
                                
                                
                                    23
                                     
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    2
                                
                                
                                    24
                                
                            
                        
                    . Note that adjusting the first floating point number to bet in specific range is an intended result of performing adding as explained in claim 1).

Regarding claim 3, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including identifying a subset of bits of the shifted first floating point number, in binary format, to encode an approximation of the integer value (Hecker, section “conversion” the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1000 for the 8).

Regarding claim 5, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including the subset of bits of the shifted first floating point number, in binary format (Hecker, section “conversion” the 8.75 mantissa is shifted down by 23-3 = 20, leaving just the 1,000 for the 8), is processed as input to integer hardware configured to perform operations on integer values (Gopal column 3, line 15-19, a new instruction to perform one or more multiply-accumulate operations in response to a SIMD instruction, column 4 line 56-64, figure 2 shows the multiply accumulate unit 204 [i.e. integer hardware] to perform the integer multiply accumulate operation).

Regarding claim 6, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including the operations include applying an integer matrix multiple accumulate (IMMA) instruction on integer hardware (Gopal, column 4 line 56-64, figure 2 shows the multiply accumulate unit 204 [i.e. integer hardware] to perform the SIMD (single instruction multiple data) integer multiply accumulate operation [i.e. IMMA instruction]. SIMD allows the performance of one or more multiply-accumulate operations in parallel using a single instruction).  

Regarding claim 7, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including if: the first floating point number is single precision, the second floating point number is a representation of a second integer value and the size of the second floating point number includes at least one mantissa bit more than the first floating point number; or  -167-the first floating point number is double precision, the second floating point number is a representation of a third integer value and the size of the second floating point number includes at least one mantissa bit more than the first floating point number (Hecker, section “conversion” 8.75 as shown in figure 2 is an IEEE single precision value, as shown in table 2, double precision has 52 bits mantissa, so when representing                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                    , the mantissa bit is more than the single precision 8.75).

Regarding claims 8, 14, and 20, they recite a system, a product, and a method claims, respectively, that are corresponding to the system claim 1. Thus, they are rejected for the same reasons as claim 1.

Regarding claim 9, 15-16, and 21, recite a system, product, and a method claims, respectively, that are corresponding to the system claim 2. Thus, they are rejected for the same reasons as claim 2.

Regarding claim 11, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including if: the first floating point number is single precision and representative of an unsigned integer value, the second floating point number is a representation of a second integer value; or the first floating point number is single precision and representative of a signed integer value, the second floating point number is a representation of a third integer value that is a midpoint between the specified range (Hecker, section “conversion” figure 2 shows 8.75 as a IEEE single precision value and 8.75 is unsigned integer value.                         
                            
                                
                                    2
                                
                                
                                    23
                                     
                                
                            
                        
                    is the second floating point representing a second integer value).

Regarding claim 17, recites a product that is corresponding to the system claim 3. Thus, it is rejected for the same reasons as claim 3.

Regarding claim 18, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including the shifted first floating point number does not include bits representing decimal portion of the integer value (Hecker, section “conversion”, when the 8.75 mantissa is shifted down by 20, leaving just the 1000 for the 8 because we shift .75 off the end of the single precision mantissa, assuming we’re truncating towards zero).
  
Regarding claim 19, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including having the set of instructions to further cause the one or more processors to extract byte zero of mantissa bits of the shifted first floating point number, wherein byte zero of mantissa bits represents an approximation of the integer value (Hecker, section “conversion”, when the 8.75 mantissa is shifted down by 20, leaving just the 1000 for the 8, as an exemplary, the value 8 only requires 4 bit to represent as 1000 in binary format (bit to the left is all 0), but one of ordinary skills in the art can use this exemplary and use for other value. For example, value 0-255 would require 8 bit, or 1 byte).

	Regarding claim 22, recites a method claim that is corresponding to the system claim 7. Thus, it is rejected for the same reasons as claim 7.

	Regarding claim 24, the combined system of Gopal in view of Hecker disclose the invention as in the parent claim above, including applying an operation, on floating point hardware (Gopal, figure 12b, the 16 wide ALU 2628, executes on single precision float and double precision float instructions), to the result of adding a second integer value to the first floating point number (Hecker, section “conversion” adding 8.75 to the width of the mantissa, or                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     to cause the bit representation of floating point number to be the same as integer’s bit representation).
	
	Regarding claim 25, the combined system of Gopal in view of Hecker disclose the invention as in the parent claim above, including the second integer value represents a midpoint value between the predetermined range (Hecker, section “conversion” provides an exemplary of the second integer value as                        
                             
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     to be added to 8.75 to down shift the mantissa of 8.75, just leaving the last 4 bit of the mantissa 1000 to represent the 8. As explained in the specification of the application, Figure 2 shows that 8.75 as IEEE single precision value, with 23 explicit bit and 1 implicit bit, which makes it 24-bit. Thus the predetermined range is between                        
                            
                                
                                     
                                    2
                                
                                
                                    23
                                     
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    2
                                
                                
                                    24
                                
                            
                        
                    . One of ordinary skills in the art can pick a mid-point number between the predetermined range to add to 8.75 and the last 4 bit of the added mantissa would still represent 1000, which is 8).  

Claim 4, 12-13 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claim 1 above, and further in view of Aljammaz (US - 20120284691).

Regarding claim 4, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including the subset of bits of the shifted first floating point number is identified, in binary format, (Hecker, section “conversion” adding 8.75 to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                    , the 8.75 mantissa [i.e. subset of bits] is shifted down by 23-3 = 20, leaving just the 1000 for the 8, extracting the last byte of the mantissa to approximate the integer)
The combined system of Gopal in view of Hecker does not explicit teaches the extraction by applying an instruction associated with API model to extract a specific byte 
However, Aljammaz teaches an approach to identify binary code by applying an instruction associated with an application programming interface (API) model to extract a specific byte from the sequence of binary code (Aljammaz, [0026] figure 3 shows the instruction extraction module, that may extract binary code, the instruction extraction module extract certain byte from the binary codes. The instruction extract module may treat assembly instructions of an API).  


	Regarding claims 12 and 23, recite a system and a method claims corresponding to the system claim 1. Thus they are rejected for the same reasons as claim 1.

	Regarding claim 13, the combined system of Gopal in view of Hecker further in view of Aljammaz discloses the invention as in the parent claim above, including the extracted subset of bits, in binary representation, (Hecker, section “conversion” when adding 8.75 to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                    , the mantissa is shifted down by 20 bit, leaving just the 1000 for the 8)  is used as input for integer matrix multiple accumulate (IMMA) operations performed on integer hardware (Gopal, column 4 line 56-64, figure 2 shows the multiply accumulate unit 204 [i.e. integer hardware] to perform the SIMD (single instruction multiple data) integer multiply accumulate operation [i.e. IMMA instruction]. SIMD allows the performance of one or more multiply-accumulate operations in parallel using a single instruction).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claim 8 above, and further in view of Fukagawa (US - 6510446).

Regarding claim 10, the combined system of Gopal in view of Hecker discloses the invention as disclosed in the parent claim above, including adjusting the floating point number to be inside of the range by adding a specific integer value to the integer value (Hecker, section “conversion”, 8.75 [i.e. the integer value] as shown in figure 2 is an IEEE single precision value [i.e. first floating point number], add the width of the mantissa, or                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     [i.e. a specific integer. Note that adjusting the first floating point number to bet in specific range is an intended result of performing adding as explained in claim 1)
The combined system of Gopal in view of Hecker does not explicitly teaches determining whether the first floating point number is outside of the range
However, Fukagawa teaches a system to perform integer representation of the floating point data without performing data format conversion, Fukagawa also teaches the determining whether the first floating point number is outside of the range (Fukagawa, figure 4 teaches the determining if X is outside of the range to perform certain operation);	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify the combined system of Gopal in view of Hecker to have a range determination circuit to determine if the floating point number is outside of the range to produce a correct result. This modification would have been obvious because one of ordinary skill in the art has good reasons to pursue the known options within his or her technical grasp. For example, a technique disclosed by Hecker, when adding 8.75 +                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     = 8388616.75, which is 8388616 as rounded, and the floating point representation is 01001011000000000000000000001000, wherein the last 4 bit represents the integer 8. However, if adding 8.75 to                         
                            
                                
                                    2
                                
                                
                                    24
                                     
                                
                            
                        
                    would give the floating point representation of 01001011100000000000000000000100, wherein the last 4 bit represents the integer 4, instead of 8. Thus, determining the input is outside the range and adjust it to be inside the range would produce correct result.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Hecker as applied to claim 20 above, and further in view of Bagshaw (YouTube video – literal eq #1 1) a = b + c Solve for b).

Regarding claim 26, the combined system of Gopal in view of Hecker discloses the invention as in the parent claim above, including addition of the second integer value and the first floating point number (Hecker, section “conversion”, adding 8.75 [i.e. first floating point] to                         
                            
                                
                                    2
                                
                                
                                    23
                                
                            
                        
                     [i.e. second integer value]. The combined system of Gopal in view of Hecker does not explicitly teach the second integer value is subtracted from the result representing the addition of the second integer value and the first floating point number.
However, Bagshaw teaches a basic mathematical method to solve for a literal equation, that discloses the method of subtracting the second integer value from a third floating point number representing the addition of the second integer value and the first floating point number (Bagshaw, from 0:51-1:36, solving for b of the literal equation, a [i.e. second integer value] + b [first floating point number] = c [i.e. third floating point number]. b = c – a).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to use the method of solving literal equation as disclosed by Bagshaw to subtract the second integer value from the result to get back to the first floating point. This modification would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182